IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

YOEL JOSE BUSTO-RAMOS,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-643
                                    CORRECTED PAGES: pg 1
STATE OF FLORIDA,                   CORRECTION IS UNDERLINED IN RED
                                    MAILED: January 7, 2016
                                    BY: NMS
      Appellee.


_____________________________/

Opinion filed January 5, 2016.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

Nancy A. Daniels, Public Defender, and Zachary F. Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.